Dismissed and Memorandum Opinion filed August 20,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-98-00236-CV
____________
 
HOWARD GRANT, Appellant
 
V.
 
STEVE WALTON, Appellee
 

 
On Appeal from the
129th District Court
Harris
County, Texas
Trial Court Cause
No. 95-47199
 

 
M E M O R
A N D U M  O P I N I O N
On June 11, 2008, this court abated this appeal because
appellant Howard Grant petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number
98-31434-H1-7.   See Tex. R. App. P.
8.2.  
Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on February
15, 2006.  The parties failed to advise this court of the bankruptcy court
action.




On July 16, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
Accordingly, we reinstate the appeal and order it dismissed.
 
PER CURIAM
 
Panel consists of Justices
Yates, Frost and Brown.